In an action, inter alia, to recover on a guarantee brought by motion for summary judgment in lieu of complaint pursuant *400to CPLR 3213, the defendant Raymond J. Murphy appeals from an order of the Supreme Court, Rockland County (Weiner, J.), entered May 16, 2001, which granted the motion.
Ordered that the order is affirmed, with costs.
Pursuant to a guarantee dated July 5, 2000, the defendant Raymond J. Murphy (hereinafter the defendant) absolutely and unconditionally guaranteed the full and unconditional payment of all obligations under a lease. The lessee failed to make the monthly payments for October and November of 2000. As a result, the plaintiff terminated the lease and sought payment for the remainder of the lease amounts as well as applicable late fees.
The plaintiff demonstrated his prima facie entitlement to judgment as a matter of law by establishing the material elements necessary to recover judgment on the guarantee (see generally Alvarez v Prospect Hosp., 68 NY2d 320). In response, the defendant presented only conclusory statements and unsubstantiated allegations concerning alleged alterations to the first page of the guarantee, which are insufficient to defeat a motion for summary judgment (see Zuckerman v City of New York, 49 NY2d 557; Orix Credit Alliance v Grace Indus., 232 AD2d 464). Accordingly, the Supreme Court properly granted the plaintiff’s motion for summary judgment in lieu of complaint as against the defendant.
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.